Title: To George Washington from the Portsmouth Committee of Safety, 19 October 1775
From: Portsmouth Committee of Safety
To: Washington, George



Portsmo. [N.H.] 19th October 1775
May it please your Excellency

We beg leave to acquaint you that an Express is just arrived here from Falmouth Casco bay informing us that on Monday last came in there the Canso armed Ship Capt. Mouat together with a Schooner mounting 14 Guns a large Transport & two Sloops all full of Men, that they lay at the mouth of the Harbour till Tuesday following making Signals for some Person to come off to them which being taken no notice of by the Town, they weighed their Anchors & came up and lay between the Ferryways & Papudeck from whence they sent on Shore a Message acquainting the Inhabitants that they had orders to fire upon the Town In consequence of this Message a Committee went on board Capt. Mouat to whom he shewed his orders from the Admiral which were that in case the Inhabitants did not forthwith deliver up their Arms and give Hostages for their future good behavior he was to destroy that Town & afterward proceed & destroy this Capt. Mouat however acquainted the Comee that in case they would deliver up part of their Arms that night he

would give them till next Morning to consider of his requisition they accordingly sent on board 8 Musquets that Evening, At half after eight Yesterday this Express came away & heard a heavy firing all day afterward which began precisely at nine o Clock.
We intreat your Excellency’s Patience, while we assure you, that the People of this Province, and of this Town in particular, have exerted every Nerve to put this Port in a proper state of defense, but that all our precautions are to no effect, for want of a sufficient quantity of Powder, our whole Stock of which at present is only Seventeen Barrells. We have therefore dispatched Mr Duing, who has orders To wait on Your Excellency before he sleeps, to request the favor of your Excellency, to spare us as much Powder, as you may think proper. I am very respectfully By order of the Comee of Safety Sir Your Excellency’s most obedient humble Servant

H. Wentworth, Chairman

